Name: Council Regulation (EC) No 1556/1999 of 12 July 1999 amending Regulation (EC) No 47/1999 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  international trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|31999R1556Council Regulation (EC) No 1556/1999 of 12 July 1999 amending Regulation (EC) No 47/1999 on the arrangements for imports of certain textile products originating in Taiwan Official Journal L 184 , 17/07/1999 P. 0001 - 0002COUNCIL REGULATION (EC) No 1556/1999of 12 July 1999amending Regulation (EC) No 47/1999 on the arrangements for imports of certain textile products originating in TaiwanTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Appendix A to Annex II of Regulation (EC) No 47/1999(1) provides for supplementary quantitative limits of certain goods pertaining to category 28;(2) It has been ascertained that the quantities set for the above goods have been set at a level lower than the amount actually exported by Taiwan in 1998;(3) It is intended to maintain for the period 1999-2001 an access to the Community market for textile goods originating in Taiwan not lower than that actually recorded in 1998;(4) In the interest of clarity, transparency and legal certainty, this Regulation should enter into force and apply immediately after its publication,HAS ADOPTED THIS REGULATION:Article 1Appendix A to Annex II to Regulation (EC) No 47/1999 shall be replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply until 31 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 1999.For the CouncilThe PresidentS. NIINISTÃ (1) OJ L 12, 16.1.1999, p. 1.ANNEX"Appendix A>TABLE>"